Broyles, C. J.,
dissenting. This is a “compensation” case in which compensation was awarded to Hightower, the claimant; and the award 'of the Department of Industrial Relations was affirmed by the judge of the superior court. It is agreed by counsel for both'parties that the only question to be determined by this court is whether the claimant was a servant or employee of Lokey & Simpson, the plaintiff in error, or an independent contractor. As said by this court in Home Accident Ins. Co. v. Daniels, 42 Ga. App. 648 (2) (157 S. E. 245) : “Under the Georgia statute and decisions, the test to be applied in determining whether the relationship of the parties under a contract for the performance of labor is that of employer and servant, or that of employer and independent contractor, lies in whether the contract gives, or the employer assumes, the right to control the time, manner, and method of executing the work, as distinguished from the right merely to require certain definite results in conformity to the contract. Zurich General Accident &c. Ins. Co. v. Lee, 36 Ga. App. 248 (136 S. E. 173).” (Italics mine.') In the Daniels case, supra ““it appeared that the claimant was engaged in cutting and hauling logs to a sawmill under a contract by which he was paid so much per thousand feet, and paid his own help, and where the claimant testified that the employer deducted a. certain percentage of his compensation for insurance; that the employer “would show me what to cut, and pick out the pines and show me ’ that the employer sent him orders “how to cut logs;’ and would “show us in the woods where to go;’ and where the evidence indicated that under the contract the employer furnished a portion of the equip*582ment used in the logging operation, and the claimant the remaining portion, the evidence authorized the industrial commission to find that the contract gave, or the employer assumed, the right to control the time and manner of executing the work, and that the relationship of employer and servant existed between them.” In that ease the fact that the employer deducted a certain percentage of the claimant’s compensation for insurance strongly tended to show that the relationship of employer and servant existed between them. There is no such evidence in the instant case, or any other evidence, to authorize the Department of Industrial Relations to find that the contract gave, or the employer assumed, the right to control the time and manner of executing the work. The undisputed evidence showed that the claimant had formerly worked as an employee of Lokey & Simpson, but that such employment had terminated and that, at the time of his injury, he was working for Lokey & Simpson under a contract to cut a certain tract of timber, at so much a thousand feet, into standard lengths for the roofing business; that he had a helper; that Simpson showed him and his helper where to cut and the trees he wanted cut, “but he [Simpson] didn’t show us how they were to be cut or anything like that, he wasn’t overseeing us. We cut the trees as we wanted to cut them, he told us to cut in 10, 12, 16, and 22 [foot lengths]. We didn’t furnish our own tools and did not rent them from Mr. Simpson, they was already his and he give them to me to cut with;” the trees were to be cut anywhere from 18 inches to 2 feet above the ground, or if the tree was bad and leaning, it would have to be cut higher than that; and if the tree was straight, Hightower “was to cut it with the least possible waste, unless it endangered the saw or the men. He was to use his own judgment about the height to cut the tree. He was supposed to know how to cut timber. He was a log cutter, and he knew about this kind of cutting, and we [Lokey & Simpson] didn’t advise him about it one way or the other.”
Hnder the above-stated evidence, the fact that Lokey & Simpson furnished their own tools for Hightower’s work fails to show that Hightower was not an independent contractor. Zurich General Accident &c. Ins. Co. v. Lee, supra, headnote 2 (c). It is true that Lokey & Simpson testified that Hightower hired his own helper, and that Hightower swore that his helper was not hired *583by him and was paid by Lokey & Simpson. However, that conflict in the evidence was about an immaterial matter, just as was the fact that Hightower worked with tools furnished by the partnership of Lokey & Simpson. Moreover, Hightower failed to testify that he did not have the right to hire, pay, and discharge his helper. Another immaterial conflict in the evidence is as to the lengths into which the trees were to be cut. Hightower, himself, testified that he was not shown by Simpson “how” the trees “were to be cut or anything like that; he wasn’t overseeing us.” In Lampton v. Cedartown Co., 6 Ga. App. 147 (2) (64 S. E. 495), this court held that where the owner of a building to be constructed furnishes to a contractor the material for the building, or stipulates in the contract that the work of constructing shall be performed by the contractor according to plans and specifications of an architect, and to the satisfaction of the engineer of the owner, such facts do not indicate that the builder is the servant of the owner of the building. The eases cited in behalf of the defendant in error are differentiated by their facts from the case at bar. In my opinion the undisputed evidence required a finding that the claimant was an independent contractor and not entitled to compensation. I think that the court erred in affirming the award of the Department of Industrial Eelations.